Exhibit 10.2

PROMISSORY NOTE

$9,910,189.00 May 22, 2014

 

FOR VALUE RECEIVED, IREIT Lynchburg Lakeside, L.L.C., a Delaware limited
liability company, having an address at 2901 Butterfield Road, Oak Brook,
Illinois 60523 ( “Maker”), promises to pay to the order of CAPITAL ONE, NATIONAL
ASSOCIATION, at its principal place of business at 201 St. Charles Avenue, 29th
floor, New Orleans, Louisiana 70170 (together with its successors and assigns
“Payee”), or at such place as the holder hereof may from time to time designate
in writing, the principal sum of NINE Million NINE HUNDRED TEN THOUSAND ONE
HUNDRED EIGHTY-NINE And No/100 DOLLARS ($9,910,189.00), in lawful money of the
United States of America, with interest on the unpaid principal balance from
time to time outstanding to be computed in the manner, at the times and, subject
to the provisions of Section 2.2.2 of the Loan Agreement (as hereinafter
defined), at the Interest Rate provided in that certain Loan Agreement (as
amended, modified, restated, consolidated, replaced or supplemented from time to
time, the “Loan Agreement”) dated as of the date hereof between Maker and Payee.
Capitalized terms used but not defined herein shall have the respective meanings
given such terms in the Loan Agreement.

1.               Payment Terms. Maker shall pay to Payee the monthly interest on
the unpaid Principal in the manner and at the times specified in Article 2 of
the Loan Agreement, which payments shall be applied in the order of priority set
forth in said Article 2. Maker shall also pay to Payee interest at the Default
Rate and the Late Payment Charges, and all other amounts due and payable as and
when provided for in the Loan Agreement. The balance of the Principal, together
with all accrued and unpaid interest thereon, and all other amounts payable to
Payee hereunder, under the Loan Agreement and under the other Loan Documents
shall be due and payable on the Maturity Date.

2.               Loan Documents. This Note is evidence of that certain loan made
by Payee to Maker contemporaneously herewith and is executed pursuant to the
terms and conditions of the Loan Agreement. This Note is secured by and entitled
to the benefits of, among other things, the Mortgage and the other Loan
Documents. Reference is made to the Loan Documents for a description of the
nature and extent of the security afforded thereby, the rights of the holder
hereof in respect of such security, the terms and conditions upon which this
Note is secured and the rights and duties of the holder of this Note. All of the
agreements, conditions, covenants, provisions and stipulations contained in the
Loan Documents to be kept and performed by Maker are by this reference hereby
made part of this Note to the same extent and with the same force and effect as
if they were fully set forth in this Note, and Maker covenants and agrees to
keep and perform the same, or cause the same to be kept and performed, in
accordance with their terms.

1

 

 

3.               Loan Acceleration; Prepayment. The Debt shall, without notice,
become immediately due and payable at the option of Payee upon the happening of
any Event of Default. This Note may not be prepaid except as otherwise expressly
provided in, and subject to the terms and conditions, of the Loan Agreement.

4.               Revival. To the extent that Maker makes a payment or Payee
receives any payment or proceeds for Maker’s benefit, which are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, debtor in possession, receiver, custodian or any other
party under the Bankruptcy Code or any other bankruptcy law, common law or
equitable cause, then, to such extent, the obligations of Maker hereunder
intended to be satisfied shall be revived and continue as if such payment or
proceeds had not been received by Payee.

5.               Amendments. This Note may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Maker or Payee, but only by an agreement in writing signed by
the party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought. Whenever used, the
singular number shall include the plural, the plural the singular, and the words
“Payee” and “Maker” shall include their respective successors, assigns, heirs,
executors and administrators. If Maker consists of more than one person or
party, the obligations and liabilities of each such person or party shall be
joint and several.

6.               Waiver. Maker and all others who may become liable for the
payment of all or any part of the Debt do hereby severally waive presentment and
demand for payment, notice of dishonor, protest, notice of protest, notice of
nonpayment, notice of intent to accelerate the maturity hereof and of
acceleration except as otherwise expressly provided in the Loan Documents. No
release of any security for the Debt or any person liable for payment of the
Debt, no extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of the Loan Documents
made by agreement between Payee and any other person or party shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Maker, and any other person or party who may become liable under
the Loan Documents, for the payment of all or any part of the Debt.

7.               Exculpation. It is expressly agreed that recourse against Maker
for failure to perform and observe its obligations contained in this Note shall
be limited as and to the extent provided in Section 10.1 of the Loan Agreement.

8.               Notices. All notices or other communications required or
permitted to be given pursuant hereto shall be given in the manner specified in
the Loan Agreement directed to the parties at their respective addresses as
provided therein.

2

 

 

9.               Joint and Several and Solidary. If more than one Person
constitutes Maker, each Person constituting Maker hereunder shall have joint and
several and solidary liability for the obligations of Maker hereunder.

10.            Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF LOUISIANA AND THE APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA, WHICH LAWS OF THE UNITED STATES OF AMERICA SHALL,
TO THE EXTENT THE SAME PREEMPT SUCH STATE LAWS, GOVERN AND BE CONTROLLING.

[Signature pages to follow.]

3

 

  MAKER:          

IREIT Lynchburg Lakeside, L.L.C.,

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ David Z. Lichterman     Name:

David Z. Lichterman

    Title:

Vice President, Treasurer and CAO

 

 

 

 

4